Citation Nr: 0629448	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-22 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection for a left knee 
disability, to include as secondary to a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1990 to June 1995.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from December 2002 and 
August 2003 rating decisions of the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 2004, the veteran requested a Travel Board hearing; in 
January 2005, he stated that he wanted to have a 
videoconference hearing instead of an in-person hearing.  In 
June 2006 a videoconference hearing was held before the 
undersigned.  A transcript of this hearing is of record.  At 
the hearing, the veteran submitted additional evidence with a 
waiver of RO initial consideration of such evidence.

The issue of service connection for a left knee disability is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required


FINDING OF FACT

The evidence reasonably establishes that the veteran's 
current right knee disability, including degenerative joint 
disease, had its onset in service. 


CONCLUSION OF LAW

Service connection for a right knee disability is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Since the determination below constitutes a full grant of the 
claim being addressed, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
content or timing is harmless.  

B.	Factual Background, Legal Criteria, and Analysis

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service medical records show the veteran received treatment 
for right knee pain and swelling in May 1994.  An impression 
of right knee effusion of unclear etiology was provided, and 
he was placed on light duty for seven days.  A couple of 
weeks later he received treatment for continuing knee pain 
and effusion.  The veteran noted his knee gave out while 
pivoting/turning playing basketball and swelling began 
twenty-four hours later.  He provided a history of prior 
trauma to the right knee about six months previously.  The 
impression was that he had a right lateral meniscus tear and 
possibly an anterior cruciate ligament tear.  A June 1994 
physical therapy report states the veteran provided a history 
of originally injuring his knee while playing basketball in 
November 1993.  He had lateral and medial joint line 
tenderness with mild swelling.  A November 1994 record 
requests a right knee x-ray; service medical records do not 
show the results of these x-rays.

At the June 2006 hearing, the veteran testified that he was 
stationed on an aircraft carrier during the Persian Gulf War 
and injured his knee while trying to close the canopies on an 
F-14 Tomcat during a rainstorm.  He said he slipped while he 
was carrying the canopies and fell on his knee.  He indicated 
he did not seek treatment at that time, but that he was seen 
later when he continued to have knee pain and was put on 
light duty several times for the pain.  

VA treatment records from August 2003 to the present show the 
veteran has complained of and received treatment for right 
knee pain, swelling, and crepitus upon knee bending.  An 
October 2003 MRI of the right knee showed moderate 
degenerative changes that were "slightly prominent for this 
age patient", while x-rays showed degenerative joint disease 
and chondromalacia.  In February 2004, the veteran underwent 
a right knee arthroscopy, chondroplasty, and partial lateral 
meniscectomy.  The post-operative diagnosis was right knee 
degenerative joint disease plus horizontal lateral meniscus 
tear.  

In January 2005, a VA orthopedic surgeon noted the veteran 
was found to have grade IV chondromalacia of the patellar-
femoral joint, which was described as being moderately 
advanced osteoarthritis.  He stated that "[i]f there is a 
documented injury to the right knee while [the veteran] was 
in the armed services then the arthritis in the right knee is 
more likely than not to be related to this injury."  

The evidence of record documents that the veteran sustained a 
right knee injury in service (and notes a history of another 
right knee injury in service).  He received treatment, and a 
possible medial meniscus tear was diagnosed.  In February 
2004, he underwent a partial lateral meniscectomy; 
degenerative joint disease of the right knee was diagnosed.  
An orthopedic surgeon has stated that if he was sustained a 
right knee injury in service the right knee degenerative 
joint disease is more likely than not related to that injury.  
All the elements needed to establish service connection are 
met.  Service connection for a right knee disability is 
warranted.


ORDER

Service connection for a right knee disability, including 
degenerative joint disease, is granted.


REMAND

Service medical records show the veteran was treated for left 
knee and leg pain in January 1992.  He provided a history of 
playing basketball the previous night and twisting his knee 
when he fell and landed on another player's leg.  The 
diagnosis was left lateral knee contusion and ligament 
strain.  

At the June 2006 hearing, the veteran testified that he 
constantly suffers from pain in his left knee which he 
believes is secondary to his right knee disability [for which 
service connection is granted above].  A September 2003 VA 
treatment record reports x-rays showed early degenerative 
joint disease in the left knee.  July 2004 and June 2006 VA 
treatment records note the veteran has a "fluctuating cyst 
on the lateral aspect of his left knee at the level of the 
proximal tibio-fibula syndesmosis."  

The veteran has not been afforded a VA examination to assess 
his left knee disability.  Under 38 C.F.R. § 3.159(c)(4), a 
VA medical examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Here, there is a 
current medical diagnosis of early degenerative joint disease 
of the left knee and evidence of a left knee injury and 
treatment in service; however, there is insufficient evidence 
to determine whether any current left knee disability is 
related to what was treated in service or to the veteran's 
service-connected right knee disability.  Consequently, a VA 
examination to obtain a medical opinion in these matters is 
indicated.

While the veteran has submitted some recent VA treatment 
records, it appears some VA records may be outstanding.  As 
VA treatment records are constructively of record, they must 
be secured.

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but was not 
notified of the criteria for establishing a disability rating 
or effective dates of awards.  Since the case is being 
remanded anyway, the RO will have the opportunity to correct 
the notice deficiencies.  

Accordingly, the case is REMANDED for the following:

1.  The RO must provide the veteran notice 
regarding the rating of a left knee 
disability and effective date of any award 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006).

2.  The RO should obtain complete clinical 
records of treatment the veteran received 
for left knee disability at the Loma Linda 
VA outpatient clinic since March 2004.

3.  The RO should arrange for the veteran 
to be examined by an orthopedic specialist 
to determine the nature and likely 
etiology of any left knee disability.  The 
examiner must review the veteran's claims 
file in conjunction with the examination, 
noting all service and post-service 
treatment for the left knee.  The examiner 
should specify the diagnosis(es) for any 
current left knee disability, and opine 
whether such disability is at least as 
likely as not related to the veteran's 
active service (and specifically the 
complaints noted/treated therein) and/or 
whether it is related to (was caused or 
aggravated by) the veteran's service-
connected right knee disability.  The 
examiner must explain the rationale for 
all opinions given.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


